       Case 4:20-cv-05640-YGR Document 213 Filed 12/28/20 Page 1 of 3



 1
     PAUL J. RIEHLE (SBN 115199)
 2   paul.riehle@faegredrinker.com
     FAEGRE DRINKER BIDDLE &
 3   REATH LLP
     Four Embarcadero Center, 27th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 591-7500
 5   Facsimile: (415) 591-7510

 6   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 7   Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
 8   Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
 9   Yonatan Even (pro hac vice)
     yeven@cravath.com
10   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
11   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
12   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
13   New York, New York 10019
     Telephone: (212) 474-1000
14   Facsimile: (212) 474-3700

15   Attorneys for Plaintiff Epic Games, Inc.

16
                                UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                         OAKLAND DIVISION
19
                                                  Case No. 4:20-cv-05640-YGR-TSH
     EPIC GAMES, INC.,
20
                  Plaintiff, Counter-defendant,
21                                                EPIC GAMES, INC.’S ADMINISTRATIVE
                       v.                         MOTION TO FILE UNDER SEAL THE
22   APPLE INC.,                                  JOINT DISCOVERY LETTER BRIEF
                                                  AND SUPPORTING EXHIBITS
                  Defendant, Counterclaimant.
23

24                                                Judge: Hon. Magistrate Thomas S. Hixson

25

26

27

28   EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
                                  BRIEF AND SUPPORTING EXHIBITS
                                Case Nos.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 213 Filed 12/28/20 Page 2 of 3



 1                  Epic Games, Inc. (“Epic”) brings this administrative motion under Civil Local

 2   Rules 7-11(a) and 79-5(d)-(e) for an order granting Epic leave to file under seal the Joint

 3   Discovery Letter Brief Regarding Epic’s Requests For Production Of Documents (the “Joint

 4   Discovery Letter Brief”) and Supporting Exhibits 1-8.

 5                  Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed

 6   if a party “establishes that the documents, or portions thereof, are privileged, protectable as a trade

 7   secret or otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). Under this standard, a

 8   party seeking to seal a document generally must overcome the “strong presumption in favor of

 9   access” that applies to court documents other than those that are traditionally kept secret.

10   Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citations omitted).

11   However, the “public has less of a need for access to court records attached only to non-

12   dispositive motions because those documents are often ‘unrelated, or only tangentially related to

13   the underlying cause of action.’” Id. at 1179 (citations omitted). Instead, a “‘good cause’ showing

14   under Rule 26(c) [of the Federal Rules of Civil Procedure] will suffice to keep sealed records

15   attached to non-dispositive motions.” Id. at 1180; In re NCAA Student-Athlete Name & Likeness

16   Licensing Litig., 2013 WL 3014144, at *1 (N.D. Cal. Jun. 17, 2013). A party seeking to seal such

17   material must make a “particularized showing of good cause with respect to any individual

18   document.” San Jose Mercury News, Inc. v. U.S. Dist. Court, N. Dist. (San Jose), 187 F.3d 1096,

19   1103 (9th Cir. 1999). Sealing requests must also be “narrowly tailor[ed].” Civ. L.R. 79-5(b).

20                  Subsection (e) of Local Rule 79-5 sets forth procedures that apply when a party

21   seeks to file information designated as confidential by an opposing party. This Administrative

22   Motion is based on Defendant Apple Inc.’s (“Apple”) designation of information in the Joint

23   Discovery Letter Brief and its exhibits as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

24   ATTORNEYS’ EYES ONLY” under the protective order in the above-captioned action. (Epic

25   Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF No. 112.) Epic does not believe that

26   the Joint Discovery Letter Brief and or any of the Supporting Exhibits meet the standard for

27   sealing. But at Apple’s request, Epic is filing the documents in their entirety under seal. Pursuant

28                                               -1-
     EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
                                  BRIEF AND SUPPORTING EXHIBITS
                                Case Nos.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 213 Filed 12/28/20 Page 3 of 3



 1   to subsection (e)(1) of Local Rule 79-5, Apple has four days to file a declaration establishing that

 2   all of the designated material is “sealable” (as defined in Local Rule 79-5(b)).

 3
      Dated: December 28, 2020                    CRAVATH, SWAINE & MOORE LLP
 4                                                  Christine Varney
                                                    Katherine B. Forrest
 5                                                  Gary A. Bornstein
                                                    Yonatan Even
 6                                                  Lauren A. Moskowitz
                                                    M. Brent Byars
 7

 8                                                Respectfully submitted,
 9                                                By:    /s/ Lauren A. Moskowitz
                                                         Lauren A. Moskowitz
10
                                                        Attorneys for Plaintiff Epic Games, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               -2-
     EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
                                  BRIEF AND SUPPORTING EXHIBITS
                                Case Nos.: 4:20-cv-05640-YGR-TSH
